Citation Nr: 0417315	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  03-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for hypertension claimed as 
additional disability resulting from surgery performed at a 
VA medical facility in January 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran underwent right occipito-vertebral fistula 
obliteration surgery at a VA Medical Center in January 1996.  

3.  The veteran subsequently was diagnosed and treated for 
hypertension.  

4.  There is no competent evidence showing that the proximate 
cause of the veteran's hypertension was carelessness, 
negligence, or other fault on the part of VA associated with 
the January 1996 surgery or an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hypertension claimed as additional 
disability resulting from surgery performed at a VA medical 
facility in January 1996 is not established.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in April 2001, the RO advised the 
veteran of the notice and assistance provisions of the VCAA.  
Specifically, the letter specified the types of evidence VA 
was required to obtain, and described the types of evidence 
VA would assist the veteran in obtaining.  The letter also 
advised the veteran that he was required to provide certain 
types of information or evidence in support of his claim.  In 
addition, the July 2002 rating decision, June 2003 statement 
of the case, and August 2003 supplemental statement of the 
case specifically explained the evidence needed to 
substantiate a claim for compensation pursuant to 38 U.S.C.A. 
§ 1151.  Finally, the June 2003 statement of the case 
included the text of the VA regulation that implements the 
notice and assistance provisions of the statute.  
Accordingly, the Board finds that the RO has provided all 
required VCAA notice.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO issued its VCAA notice 
letter in April 2001, well before the initial adverse 
determination in July 2002.  Therefore, there is compliance 
with Pelegrini on this point.  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The letter specifically identified certain evidence that the 
RO would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asks the veteran to provide 
additional relevant evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical treatment records as identified by the veteran.  
Although full records concerning the January 1996 VA surgery 
are not in the claims file, the Board finds that, because the 
veteran does not allege direct injury during the surgery, 
examination of those records is not critical to the current 
inquiry.  The Board notes that the veteran indicated that he 
had treatment at the VA Medical Center in Alexandria, 
Louisiana.  Notes in the claims folder indicate that the RO 
requested such records but that the facility had no entries 
for the veteran.  In addition, the veteran has provided a 
record of a VA hospitalization in 1995 and a statement from a 
private physician.  There is no indication from the record, 
or allegation from the veteran, that additional relevant 
evidence remains outstanding.  The Board acknowledges that 
the RO has not secured a medical examination or opinion in 
this case.  See 38 U.S.C.A. 
§ 5103A(d); Charles v. Principi, 16 Vet. App. 370 (2002).  
However, as discussed below, there is insufficient evidence 
of record to trigger the duty to obtain such evidence.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must 
be some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

Under certain circumstances, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 3.358(a) 
(2003).   

In order to constitute qualifying additional disability, 
first, the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.358(c)(4).

Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  In determining 
whether disability resulted from disease or injury or 
aggravation of an existing disease or injury suffered as a 
result of VA care, the evidence must show actual causation 
rather than coincidental occurrence.  38 C.F.R. § 3.358(c)(1) 
and (2).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the record shows that the veteran underwent 
right occipito-vertebral fistula obliteration surgery at a VA 
Medical Center in January 1996.  Subsequently, he was 
diagnosed and treated for hypertension.  The first mention of 
hypertension is reflected in a hospitalization summary from 
November 1997, in which medical history is noted to include 
hypertension.  A report of VA hospitalization in November 
1995 indicates that the veteran had no history and no current 
diagnosis of hypertension.  A July 2003 statement from D. 
Dobbins, M.D., relates that the veteran started having 
hypertension after the surgery of January 1996.  Thus, the 
medical evidence supports a conclusion that hypertension 
developed sometime after the January 1996 VA surgery.   

However, the Board finds no competent evidence indicating 
that the proximate cause of the veteran's hypertension was 
carelessness, negligence, or other fault on the part of VA 
associated with the January 1996 surgery or an event that was 
not reasonably foreseeable.  Medical evidence of record 
offers no comment or opinion as to the etiology of the 
hypertension.  In fact, there is nothing to suggest that the 
development of the hypertension was anything more than 
approximately coincident with the surgery, which is an 
insufficient basis for awarding compensation.  38 C.F.R. § 
3.358(c)(1) and (2).  Specifically, Dr. Dobbins's statement 
indicates only that the hypertension began after the January 
1996 surgery.  It does not relate the onset of hypertension 
to any negligence or other fault on VA's part in providing 
that surgery or other medical care.  The veteran's personal 
opinion that his hypertension is in some way associated with 
the January 1996 VA surgery is not competent evidence 
required to meet the criteria for compensation under 
38 U.S.C.A. § 1151.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Accordingly, the Board fins that the 
preponderance of the evidence is against awarding 
compensation pursuant o 38 U.S.C.A. § 1151 for hypertension.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for hypertension claimed as additional disability resulting 
from surgery performed at a VA medical facility in January 
1996 is denied. 




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



